DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/149,880 filed on 10/02/2018.
Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-3, 7-8, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205).
Regarding claim 1, Kamekura teaches a method comprising: 
generating, by a computing device, a playlist indicating a playback order of a plurality of segments of a content item (Kamekura: Para. [0032], The server apparatus 10 generates a set of first segments obtained by dividing content into a plurality of segments in accordance with a first time unit, and a set of second segments obtained by dividing the content into a plurality of segments in accordance with a second time unit. Para. [0033], The server apparatus 10, based on a reproduction history for the content by the client terminal 20, selects one of the first segment and the second segment, generates a playlist including information of the selected segment, and delivers the playlist to the client terminal.); 
sending the playlist (Kamekura: Para. [0033], The server apparatus 10, based on a reproduction history for the content by the client terminal 20, selects one of the first segment and the second segment, generates a playlist including information of the selected segment, and delivers the playlist to the client terminal.); 
receiving a request for a first segment of the plurality of segments (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request.);
Kamekura does not explicitly teach generating first playlist confirmation data based on the playlist; and sending the first playlist confirmation data and the first segment.
In an analogous art, Oyman teaches generating first playlist confirmation data based on the playlist (Oyman: Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422.); and 
sending the first playlist confirmation data and the first segment (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.  Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3). Para. [0038], Para. [0027], The DASH standard can include a segment authentication framework allowing use of digital signatures or digests for DASH segment types in order to verify the origin and content authenticity. Signatures (or digests) may be provided for media segments or media sub -segments, as well as for initialization, index, and bitstream switching segments.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyman with the system and method of Kamekura to include generating first playlist confirmation data based on the playlist; and sending the first playlist confirmation data and the first segment because this functionality provides authentication and integrity of media segments by playlist signature based verification and prevents the user from receiving content (Oyman: Para. [0030]). 
Regarding claim 2, Kamekura and Oyman teaches the method of claim 1, wherein sending the first playlist confirmation data further comprises: embedding the first playlist confirmation data in a data tag attached to the first segment (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.  Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3).
Regarding claim 3, Kamekura and Oyman teaches the method of claim 2, further comprising: encrypting the data tag and the first segment (Kamekura: Para. [0029], Segment authentication can be independent of a content protection scheme, and may be used on unencrypted segment, as well as on encrypted segments encrypted using a digital rights management (DRM) system.).
Regarding claim 7, Kamekura teaches a method comprising: 
sending, based on the playlist, one or more requests for a plurality of the segments of the content item (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request. Para. [0032], The server apparatus 10 generates a set of first segments obtained by dividing content into a plurality of segments in accordance with a first time unit, and a set of second segments obtained by dividing the content into a plurality of segments in accordance with a second time unit.); 
receiving one or more segments of the plurality of the segments (Kamekura: Para. [0101], The server apparatus 10 sends a file of the requested segment to the client terminal 20-1 (step S302). Para. [0105], The server apparatus 10 sends to the client terminal 20-1 a file of the segment that is required (step S305).); 
Kamekura does not explicitly teach generating, by a computing device, first confirmation data for a playlist indicating a playback order of segments of a content item; determining, based on whether one or more of the received one or more segments comprise second confirmation data for the playlist, information to be output; and causing output, by a visual display device, of the determined information.
In an analogous art, Oyman teaches a system and method wherein generating, by a computing device, first confirmation data for a playlist indicating a playback order of segments of a content item (Oyman: Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422. [signature of DASH playlist meets first confirmation data limitation]);
(Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server. The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures match, the MPD file or DASH segment have been validated, so the DASH client can request the authenticated DASH segment from the server 120. The DASH client can receive the authenticated DASH segment from the server 122. Then, the authenticated DASH segment can be played (or presented) 124.  [dash segment including signature information meets the second confirmation data limitation] Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3). Para. [0038], Para. [0027]); and 
causing output, by a visual display device, of the determined information (Oyman: Para. [0023], The fragments can be presented to the client via a media decoder/player 224.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyman with (Oyman: Para. [0030]). 
Regarding claim 8, Kamekura and Oyman teaches the method of claim 7, further comprising: determining that a first segment, of the received one or more segments, comprises the second confirmation data (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.), and 
wherein the determining the information to be output comprises determining, based on a comparison of the second confirmation data and the first confirmation data, the one or more segments in the playback order indicated by the playlist (Oyman: Para. [0040], The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server. The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures match, the MPD file or DASH segment have been validated, so the DASH client can request the authenticated DASH segment from the server 120. The DASH client can receive the authenticated DASH segment from the server 122. Then, the authenticated DASH segment can be played (or presented) 124.  
Regarding claim 10, Kamekura and Oyman teaches the method of claim 7, further comprising: determining that a first segment, of the received one or more segments, comprises the second confirmation data (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.), and 
wherein the determining the information to be output comprises determining, after determining that the second confirmation data does not match the first confirmation data, an error message (Oyman: Para. [0040], The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures do not match, the MPD file or DASH segment can be ignored (or rejected) 118.).
Regarding claim 15, Kamekura teaches a system comprising: a server and a content player, wherein the server comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the server to: 
generate a playlist indicating a playback order of segments of a content item (Kamekura: Para. [0032], The server apparatus 10 generates a set of first segments obtained by dividing content into a plurality of segments in accordance with a first time unit, and a set of second segments obtained by dividing the content into a plurality of segments in accordance with a second time unit. Para. [0033], The server apparatus 10, based on a reproduction history for the content by the client terminal 20, selects one of the first segment and the second segment, generates a playlist including information of the selected segment, and delivers the playlist to the client terminal.); 
(Kamekura: Para. [0033], The server apparatus 10, based on a reproduction history for the content by the client terminal 20, selects one of the first segment and the second segment, generates a playlist including information of the selected segment, and delivers the playlist to the client terminal.); and 
send, based on one or more requests for segments of the content item, the requested segments of the content item (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request. Para. [0064], When receiving an acquisition request from the client terminal 20, the segment file delivery unit 16 delivers a file of the required segment.); and 
wherein the content player comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors of the content player (Kamekura: Para. [0067], The client terminal 20 is provided with a communication unit 21, a playlist acquisition unit 22, a segment file acquisition unit 23 and a reproduction unit 24), cause the content player to: 
send the one or more requests for segments of the content item (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request.); 
receive the one or more segments of the content item Para. [0064], When receiving an acquisition request from the client terminal 20, the segment file delivery unit 16 delivers a file of the required segment.).
Kamekura does not explicitly teach determine, based on monitoring the one or more received segments, whether any of the one or more received segments comprise a playlist checksum corresponding to the playlist.
In an analogous art, Oyman teaches a system and method wherein determine, based on monitoring the one or more received segments, whether any of the one or more received segments comprise a playlist checksum corresponding to the playlist (Oyman: Para. [0027], The DASH standard can include a segment authentication framework allowing use of digital signatures or digests for DASH segment types in order to verify the origin and content authenticity. Signatures (or digests) may be provided for media segments or media sub -segments, as well as for initialization, index, and bitstream switching segments. The client can retrieve the signature, and then calculate the signature locally on an unencrypted media segment or subsegment using a validation key, and can reject the media segment or subsegment in case of a mismatch between the retrieved signature and the calculated signature. Rejected media segment or subsegment may not be viewed or played at the client device. Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422. Para. [0037], Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Oyman with the system and method of Kamekura to include determine, based on monitoring the one or more received segments, whether any of the one or more received segments comprise a playlist checksum corresponding to the playlist because this functionality provides authentication and integrity of media segments by playlist signature based verification and prevents the user from receiving content (Oyman: Para. [0030]). 
Regarding claim 16, Kamekura and Oyman teaches the system of claim 15, wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: after receiving the one or more segments of the content item, cause the one or more segments of the content item to be played in the playback order indicated by the playlist (Kamekura: Para. [0006], When the client serially acquires the segments from the Web server, the client reproduces the segments in the order described in the playlist.c).
Regarding claim 17, Kamekura and Oyman teaches the system of claim 15, wherein the instructions stored in the memory of the server, when executed by the one or more processors of the server, further cause the server to: generate the playlist checksum based on the playlist (Oyman: Para. [0036], For DASH playlists (where each DASH segment is assigned a URL that is contained in the MPD), each playlist-specific URL may be signed or authenticated by signatures (i.e., at the DASH period 404, adaptation set 406, or representation 408 level) for DASH segment list authentication 422.); 
embed the playlist checksum in a data tag attached to a first segment of the requested segments of the content item (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.  Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3. Para. [0038], Para. [0027]); 
encrypt the first segment (Oyman: Para. [0029], Segment authentication can be independent of a content protection scheme, and may be used on unencrypted segment, as well as on encrypted segments encrypted using a digital rights management (DRM) system.); and 
send the requested segments of the content item by transmitting the encrypted first segment (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature.).

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) and further in view of Mahvash et al. (US 2020/0036766; Hereinafter “Mahvash”).
Regarding claim 4, Kamekura and Oyman teaches the method of claim 1, further comprising: 
receiving a second request indicating a time limit (Kamekura: Para. [0070], Before completing reproduction of all segments described in the acquired playlist, by the reproduction unit 24 (for example, before starting reproducing the last segment described in the acquired playlist), the playlist acquisition unit 22 properly resends a playlist acquisition request, and reacquires (reloads) a playlist.); 
Kamekura and Oyman does not explicitly teach determining that the time limit has elapsed; and wherein the sending the first playlist confirmation data comprises sending the first playlist confirmation data after the determining that the time limit has elapsed.  
In an analogous art, Mahvash teaches determining that the time limit has elapsed (Mahvash: Fig. 5, Para. [0072], At step 540, the processing system determines that the video chunk is not received within a threshold duration of time since the requesting of the video chunk. In one example, the threshold (or "timeout") may be in accordance with operation 410 of the process 400 described above. For example, the threshold may be based upon the segment duration and the buffer occupancy level. Para. [0071], [0069]); and 
(Mahvash : Para. [0073], At step 550, the processing system requests a second video chunk of the first segment encoded at a second bitrate that is lower than the first bitrate. In one example, the second bitrate is at least two available bitrates lower than the first bitrate. [segment or chunk may include playlist confirmation data as described in Para. [0040] and [0037] of Oyman] Claim 20).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mahvash with the system and method of Kamekura and Oyman to include determining that the time limit has elapsed; and wherein the sending the first playlist confirmation data comprises sending the first playlist confirmation data after the determining that the time limit has elapsed because this functionality provides for avoiding content interruption and implementing seamless adaptable bitrate playback (Mahvash : Para. [0051]). 
Regarding claim 5, Kamekura and Oyman teaches the method of claim 1, wherein the request for the first segment comprises a time limit (Kamekura: Para. [0006], Then, the client sends to the Web server acquisition requests for the respective segments described in the playlist, by the HTTP-GET request. Para. [0072], The segment file acquisition unit 23 acquires files of segments in the order described in the playlist that the playlist acquisition unit 22 acquires. For example, the acquisition request is sent to a URI indicating an address of a file of a segment described in the playlist.), and further comprising: 
Kamekura and Oyman does not explicitly teach determining that the time limit has elapsed; and wherein the sending the first playlist confirmation data comprises sending the first playlist confirmation data after the determining that the time limit has elapsed.  
In an analogous art, Mahvash teaches determining that the time limit has elapsed (Mahvash: Fig. 5, Para. [0072], At step 540, the processing system determines that the video chunk is not received within a threshold duration of time since the requesting of the video chunk. In one example, the threshold (or "timeout") may be in accordance with operation 410 of the process 400 described above. For example, the threshold may be based upon the segment duration and the buffer occupancy level. Para. [0071], [0069]); and 
wherein the sending the first playlist confirmation data comprises sending the first playlist confirmation data after the determining that the time limit has elapsed (Mahvash: Para. [0073], At step 550, the processing system requests a second video chunk of the first segment encoded at a second bitrate that is lower than the first bitrate. In one example, the second bitrate is at least two available bitrates lower than the first bitrate. [segment or chunk may include playlist confirmation data as described in Para. [0040] and [0037] of Oyman] Claim 20).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mahvash with the system and method of Kamekura and Oyman to include determining that the time limit has elapsed; and wherein the sending the first playlist confirmation data comprises sending the first playlist confirmation data after the determining that the time limit has elapsed because this functionality provides for avoiding content interruption and implementing seamless adaptable bitrate playback (Mahvash : Para. [0051]). 
Regarding claim 6, Kamekura, Oyman, and Mahvash teaches the method of claim 5, further comprising: receiving a request for a second segment of the plurality of segments (Mahvash: Para. [0073], At step 550, the processing system requests a second video chunk of the first segment encoded at a second bitrate that is lower than the first bitrate. In one example, the second bitrate is at least two available bitrates lower than the first bitrate. In one example, the second bitrate is one of the plurality of available bitrates that is downscaled from the first bitrate by at least a factor of 2. In one example, step 550 may comprise operations in accordance with operations 430 and 440 of the process 400 described above. In one example, the second video chunk is requested from an edge server in accordance with the manifest file that may be received at optional step 510.); and 
(Mahvash: Para. [0073], [segment or chunk may include playlist confirmation data as described in Para. [0040] and [0037] of Oyman] Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment.  Para. [0037], In another configuration, the information on the URL signatures may be carried or embedded within DASH segments instead of the MPD. In an example, the signatures can be carried within a file-level International Organization for Standardization-base media file format (ISO-BMFF) box (e.g., in initialization segment such as in a `moov` box 316 for ISO-BMFF or in media segments such as in a `moof` box for ISO-BMFF, as illustrated in FIG. 3); and 
encrypting the data tag and the second segment (Kamekura: Para. [0029], Segment authentication can be independent of a content protection scheme, and may be used on unencrypted segment, as well as on encrypted segments encrypted using a digital rights management (DRM) system.).

Claim(s) 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) and further in view of Cava et al. (US 2019/0313147; Hereinafter “Cava”).
Regarding claim 11, Kamekura and Oyman teaches the method of claim 7.  Kamekura and Oyman does not explicitly teach further comprising: determining that an amount of time has elapsed without receiving a segment of the content item comprising 
In an analogous art, Cava teaches further comprising: determining that an amount of time has elapsed without receiving a segment of the content item comprising the second confirmation data, and wherein the determining the information to be output comprises determining an error message (Cava: Para. [0093], The above examples assumed perfect client polling behavior, but in reality it is possible for client 104 to encounter errors during polling due to situations such as resource contention or network failure. Para. [0094], Once the full update period has passed, third client 104 sends the patch request that includes the time t=18. The t=18 manifest following the first failure has already expired at server 102 (or the edge cache) so server 102 generates a new patch with all the new segments that third client 104 does not have, which are segments g and h, and a next location that reflects the gained knowledge of these two segments of a time t=24. [error message, such as 204 “No content” sent after timeouts due to network failures or a result of no new information available], Para. [0119], At times t=21, t=24, t=27, and t=30, client 104 uses the status information with the time t=30 in it to request the next segment or segments manifest of the media presentation. Client 104 does not receive any segments because the actual playback of the timeline of the media presentation has not reached time t=30. In this example, client 104 may receive an error message of "204 no content", which is also cacheable.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cava with the system and method of Kamekura and Oyman to include further comprising: determining that an amount of time has elapsed without receiving a segment of the content item comprising the second confirmation data, and wherein the determining the information to be output comprises determining an error message because this functionality provides for preservation of server and client computation time and bandwidth resulting in enhanced efficiency (Cava: Para. [0002]). 
Regarding claim 12, Kamekura, Oyman, and Cava teaches the method of claim 11, further comprising: sending a request indicating the amount of time (Kamekura: Para. [0052], The playlist generation information 112 includes, as illustrated in FIG. 5, as items of data, an acquisition number of times, and information on a time unit of a segment. The time unit of the segment is a time period for reproducing content recorded in a file of the segment (time period from start of reproduction to end). Para. [0053], Para. [0056]).
Regarding claim 13, Kamekura, Oyman, and Cava teaches the method of claim 11, wherein a first segment of the content item comprises an indication of the amount of time (Kamekura: Para. [0053], FIG. 6 is a diagram depicting a concept of segment information 113. The segment information 113 includes, as illustrated in FIG. 6, as items of data, start time (second), end time (second), and a file name for each time unit of segment. Para. [0056], Therefore, at a predetermined time, only parts of data, illustrated in FIG. 6, start times of which are close to the predetermined time are actually stored in the segment information 113.).
Regarding claim 20, Kamekura and Oyman teaches the system of claim 15.  Kamekura and Oyman does not explicitly teach wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: cause, after determining that an amount of time elapsed without receiving a segment of the content item accompanied by the playlist checksum, an error message to be displayed on a visual display device.
In an analogous art, Cava teaches wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: cause, after determining that an amount of time elapsed without receiving a segment of the content item accompanied by the playlist checksum, an error message to be displayed on a visual display device (Cava: Para. [0093], The above examples assumed perfect client polling behavior, but in reality it is possible for client 104 to encounter errors during polling due to situations such as resource contention or network failure. Para. [0094], Once the full update period has passed, third client 104 sends the patch request that includes the time t=18. The t=18 manifest following the first failure has already expired at server 102 (or the edge cache) so server 102 generates a new patch with all the new segments that third client 104 does not have, which are segments g and h, and a next location that reflects the gained knowledge of these two segments of a time t=24. [error message, such as 204 “No content” sent after timeouts due to network failures or a result of no new information available], Para. [0119], At times t=21, t=24, t=27, and t=30, client 104 uses the status information with the time t=30 in it to request the next segment or segments manifest of the media presentation. Client 104 does not receive any segments because the actual playback of the timeline of the media presentation has not reached time t=30. In this example, client 104 may receive an error message of "204 no content", which is also cacheable.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Cava with the system and method of Kamekura and Oyman to include wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: cause, after determining that an amount of time elapsed without receiving a segment of the content item accompanied by the playlist checksum, an error message to be displayed on a visual display device because this functionality provides for preservation of server and client computation time and bandwidth resulting in enhanced efficiency (Cava: Para. [0002]). 

Claim(s) 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) and further in view of Rutland et al. (US 2018/0278990; Hereinafter “Rutland”).
Regarding claim 9, Kamekura and Oyman teaches the method of claim 8, wherein the determining that the first segment comprises the second confirmation data further comprises:  
determining that the second confirmation data is embedded in a data tag attached to the first segment (Oyman: Para. [0040], In another alternative, the DASH client can receive a DASH segment from the server 110. The DASH segment can include signature information, which can include the URL signatures, a URL pointing to the URL signature, a list of URL construction rules to generate the URL for the URL signature, or template-based URL construction rules to generate the URL for the URL signature. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server. The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures match, the MPD file or DASH segment have been validated, so the DASH client can request the authenticated DASH segment from the server 120. The DASH client can receive the authenticated DASH segment from the server 122. Then, the authenticated DASH segment can be played (or presented) 124.  [dash segment including signature information meets the second confirmation data limitation].
Kamekura and Oyman does not explicitly teach decrypting the first segment.
In an analogous art, Rutland teaches a system and method wherein decrypting the first segment (Rutland: Para. [0029], ABR encryptor 130 inserts a key tag in an ABR media playlist which allow client device 150 to look up decryption information (e.g. decryption key and/or initialization vector "IV", etc.) for a segment. In order that ABR encryptor 130 may encrypt the segment when the segment is requested by client device 150 or CDN 140, ABR encryptor 130 also inserts in the ABR media playlist a segment URI generated based on encryption metadata. The encryption metadata is indicative of the encryption information (e.g. encryption key and/or IV, etc.) that matches the decryption information indicated by the key tag. Para. [0030], License generator 136 then provides the decryption information to client device 150 and client device 150 uses the decryption information for decrypting the segment after the segment is received, encrypted, from ABR encryptor 130.)
(Rutland: Para. [0019]). 
Regarding claim 18, Kamekura and Oyman teaches the system of claim 17, wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: 
generate a second checksum based on the playlist (Oyman: Para. [0036], [0037], Para. [0040], The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server.); and 
after determining that the playlist checksum matches the second checksum, cause the one or more received segments of the content item to be played in the playback order indicated by the playlist (Oyman: Para. [0040], The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures do not match, the MPD file or DASH segment can be ignored (or rejected) 118. If URL signatures match, the MPD file or DASH segment have been validated, so the DASH client can request the authenticated DASH segment from the server 120. The DASH client can receive the authenticated DASH segment from the server 122. Then, the authenticated DASH segment can be played (or presented) 124.).
Kamekura and Oyman does not explicitly teach decrypt the first segment.
In an analogous art, Rutland teaches a system and method wherein decrypt the first segment (Rutland: Para. [0029], ABR encryptor 130 inserts a key tag in an ABR media playlist which allow client device 150 to look up decryption information (e.g. decryption key and/or initialization vector "IV", etc.) for a segment. In order that ABR encryptor 130 may encrypt the segment when the segment is requested by client device 150 or CDN 140, ABR encryptor 130 also inserts in the ABR media playlist a segment URI generated based on encryption metadata. The encryption metadata is indicative of the encryption information (e.g. encryption key and/or IV, etc.) that matches the decryption information indicated by the key tag. Para. [0030], License generator 136 then provides the decryption information to client device 150 and client device 150 uses the decryption information for decrypting the segment after the segment is received, encrypted, from ABR encryptor 130.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rutland with the system and method of Kamekura and Oyman to include decrypt the first segment because this functionality provides for encrypting and decryption of media segments sent across a network to ensure secure data transfer with high bandwidth and low latency connections (Rutland: Para. [0019]). 
Regarding claim 19, Kamekura and Oyman teaches the system of claim 17, wherein the instructions stored in the memory of the content player, when executed by the one or more processors of the content player, further cause the content player to: 
generate a second checksum based on the playlist (Oyman: Para. [0036], [0037], Para. [0040], The DASH client can obtain the URL signatures from the signature information 112 based on the type of signature information included in the DASH segment. The DASH client can locally calculate the URL signatures for the MPD or the DASH content 114 using the URL validation key with the content URL. The calculation the URL signatures can occur before or after obtaining the URL signature from the server.); and 
after determining that the playlist checksum does not match the second checksum, cause an error message to be displayed on a visual display device (Oyman: Para. [0040], The locally calculated URL signature can be compared with the obtained (or received) URL signature 116. If URL signatures do not match, the MPD file or DASH segment can be ignored (or rejected) 118.).
Kamekura and Oyman does not explicitly teach decrypt the first segment.
In an analogous art, Rutland teaches a system and method wherein decrypt the first segment (Rutland: Para. [0029], ABR encryptor 130 inserts a key tag in an ABR media playlist which allow client device 150 to look up decryption information (e.g. decryption key and/or initialization vector "IV", etc.) for a segment. In order that ABR encryptor 130 may encrypt the segment when the segment is requested by client device 150 or CDN 140, ABR encryptor 130 also inserts in the ABR media playlist a segment URI generated based on encryption metadata. The encryption metadata is indicative of the encryption information (e.g. encryption key and/or IV, etc.) that matches the decryption information indicated by the key tag. Para. [0030], License generator 136 then provides the decryption information to client device 150 and client device 150 uses the decryption information for decrypting the segment after the segment is received, encrypted, from ABR encryptor 130.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Rutland with the system and method of Kamekura and Oyman to include decrypt the first segment because this functionality provides for encrypting and decryption of media segments sent across a network to ensure secure data transfer with high bandwidth and low latency connections (Rutland: Para. [0019]). 

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamekura et al. (US 2017/0094338; Hereinafter “Kamekura”) in view of Oyman (US 2015/0350205) and further in view of Doerring et al. (US 2016/0188709; Hereinafter “Doerring”).
Regarding claim 14, Kamekura and Oyman teaches the method of claim 7, further comprising: receiving one or more second segments of a second plurality of segments (Kamekura: Para. [104], The client terminal 20-1, in parallel with reproducing, sends to the server apparatus 10 an acquisition request for a file of a second segment described in the playlist 501 (step S304). Para. [0105] The server apparatus 10 sends to the client terminal 20-1 a file of the segment that is required (step S305).). Kamekura and Oyman does not explicitly teach further comprising: generating third confirmation data for an updated playlist for the content item; and causing, based on the third confirmation data and on fourth confirmation data associated with the received one or more second segments, playback of the received one or more second segments in an updated playback order indicated by the updated playlist.  
In an analogous art, Doerring teaches a system and method further comprising: generating third confirmation data for an updated playlist for the content item (Doerring: Para. [0028], c) retrieve a media playlist associated with the one or more previously identified segments for the matching media item from the media playlist database, each media playlist associated with one or more segments and a start time, and an end time corresponding to a each segment of a media item [0029] d) assign one or more segment IDs to the common segments associated with the signature in the new media item at a time location in a segment playlist for the new media item;); and 
causing, based on the third confirmation data and on fourth confirmation data associated with the received one or more second segments, playback of the received one or more second segments in an updated playback order indicated by the updated playlist (Doerring: Para. [0027], b) compare the signature sample of the new media item against the signature database to identify at least one segment associated with the signature in common with a matching media item; Para. [0033]-[0034], save the segment playlist for the new media item as a new media playlist, [0034] wherein metadata is associated with each of the one or more segments.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Doerring with the system and method of Kamekura and Oyman to include further comprising: (Doerring: Para. [0118]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437